Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

348.58100093 LITECOINS,

           Defendant.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
_____________________________________________________________________

       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                               JURISDICTION AND VENUE

       1.     The United States of America (the AUnited States@) has commenced this

action pursuant to the civil forfeiture provisions of 21 U.S.C. ' 881, seeking forfeiture of

defendant property based upon violations of 21 U.S.C. ' 801 et seq. This Court has

jurisdiction under 28 U.S.C. '' 1345 and 1355.

       2.     Venue is proper under 21 U.S.C. ' 881(j) and 28 U.S.C. ' 1395, as the

defendant property is located, and the acts described herein occurred, in the District of

Colorado.

                                DEFENDANT PROPERTY

      3.      Defendant property is more fully described as:

                                              1
 Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 2 of 7




              a.     348.58100093 Litecoins (“defendant 348.58100093 Litecoins”),

              seized on March 29, 2018, from Coinbase Account 593496dfd1c68c0ca1

              8a45c6. Defendant 348.58100093 Litecoins are currently being held by

              the United States Marshals Service.

                             FACTUAL BASIS FOR FORFEITURE

        4.    Except as otherwise noted, all of the following facts and information have

been discovered through my own investigation and observations, and the observations

and investigations of fellow law enforcement officers as reported to me.

        5.    In August of 2016, the West Metro Drug Task Force (WMDTF), the North

Metro Task Force (NMTF), and the Drug Enforcement Administration (DEA) initiated an

investigation into a drug trafficking organization (DTO) suspected of growing marijuana

in Colorado, and then distributing it outside of Colorado.

        6.    Investigators discovered a large illegal marijuana grow at 4221 E. 144th

Avenue, Brighton, Colorado, a property owned by Son Nguyen and Lynn Fam. A

neighbor had reported the marijuana grow in the yard behind the residence. A pole

camera was installed at the neighbors’ property that allowed investigators to view the

illegal marijuana grow. Investigators estimated there to be 1,000 marijuana plants

growing on the property.

        7.    Two Asian males were frequently seen at the marijuana grow tending to

the plants. They were identified as Son Nguyen and Phi Nguyen.       Investigators

learned that they were key members of the DTO, and members of the Asian Pride street

gang.


                                             2
Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 3 of 7




       8.     Son Nguyen owns a grow supply store called GrowMasterz located at

1171 S. Federal Boulevard, Denver, Colorado.        A search of this business on January

18, 2018, revealed fifteen pounds of marijuana packaged for sale in a back room. This

business is not authorized to possess or distribute marijuana.

       9.     A confidential source (CS) told investigators that Son Nguyen and Phi

Nguyen, along with Martin Dang, were coordinating with a DTO in New Orleans,

Louisiana to grow marijuana in Denver and then distribute it in New Orleans.

       10.    Investigators have identified dozens of residential properties located

throughout the Denver, Colorado area that were being used by the DTO for illegal

marijuana cultivation and have executed several search warrants.

                  13171 PENNSYLVANIA STREET, THORNTON, CO

       11.    Son Nguyen’s wife, Lynn Fam, purchased 13171 Pennsylvania Street on

April 7, 2016 for $459,900.00.   Fam took out a mortgage on the property with a

principal amount of $231,000.00.

       12.    Son Nguyen had been seen by investigators on numerous occasions

leaving 13171 Pennsylvania Street, and traveling to various residential properties that

were later found to contain illegal marijuana grows.

       13.    On March 2, 2017, investigators removed trash from the trashcans left on

the public street at 13171 Pennsylvania Street. Investigators discovered a cut open

vacuum-sealed bag that smelled like marijuana. The size and type of the bag was

consistent with other vacuum-sealed bags that contained marijuana that had been

intercepted and seized during this investigation.


                                             3
Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 4 of 7




      14.    On January 18, 2018, investigators conducted a search warrant at 13171

Pennsylvania Street. Investigators discovered 248.66 grams of processed marijuana,

1.62 grams of ecstasy, .58 grams of Diazepam, .9 grams of Alprazolam, 21 cellular

telephones, and various computers and tablets. Investigators also discovered

$99,431.00 in U.S. currency, which was hidden in the chair cushions in the dining room,

and throughout the master bedroom.

      15.    Investigators also learned of Coinbase account 593496dfd1c68c0ca18a

45c6, created in the name of Son Nguyen on June 4, 2017.

      16.    On November 14, 2017, $30,000.00 was wired from Son Nguyen’s Wells

Fargo Bank account into the Coinbase account.

      17.    On December 21, 2017, $62,000.00 was wired from Son Nguyen’s Wells

Fargo Bank account into the Coinbase account.

      18.    On January 17, 2018, $17,000.00 was wired from an unknown account

into the Coinbase account.

      19.    In addition to these wire transfers, there were five additional deposits

totaling $21,056.17, made into the Coinbase account. Most of these were electronic

fund transfers (EFT) from Son Nguyen’s bank account.

      20.    Between June 2017 and February 2018, a total of 41 digital currency

purchases were made totaling $67,835.02.        On March 29, 2018, investigators seized

348.58100093 Litecoins from Coinbase account 593496dfd1c68c0ca18a45c6.

      21.    A nationwide inquiry showed that Son Nguyen’s last reported wages were

$2,946.00 during the first quarter of 2017. Son Nguyen’s total wages for 2016 were


                                            4
Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 5 of 7




$17,479.00.

       22.      Investigators interviewed Son Nguyen and he admitted to illegally growing

and distributing marijuana.

       23.      Based on facts and circumstances described above, evidence shows that

the defendant asset was derived from, or involved in the illegal cultivation and distribution

of marijuana.




                                             5
Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 6 of 7




                  VERIFICATION OF BRENDA G. MCDONOUGH
            SPECIAL AGENT, DRUG ENFORCEMENT ADMINISTRATION


       I, Special Agent Brenda G. McDonough, hereby state and aver under the pains

and penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and

that the facts and information contained therein are true.




                                                 Br nda G. McDonough
                                                 Special Agent- DEA




                                             6
Case 1:20-cv-03533-KLM Document 1 Filed 12/01/20 USDC Colorado Page 7 of 7




                                  FIRST CLAIM FOR RELIEF

       24.    The Plaintiff repeats and incorporates by reference the paragraphs above.

       25.    By the foregoing and other acts, defendant 348.58100093 Litecoins

constitutes proceeds traceable to an exchange of a controlled substance in violation of

21 U.S.C. § 801, et seq., and therefore is forfeitable to the United States pursuant to 21

U.S.C. § 881(a)(6).

       WHEREFORE, the United States prays for entry of a final order of forfeiture for the

Defendant property in favor of the United States, that the United States be authorized to

dispose of the defendant property in accordance with law, and that the Court enter a

finding of probable cause for the seizure of the defendant property and issue a Certificate

of Reasonable Cause pursuant to 28 U.S.C. ' 2465.

       DATED this 1st day of December, 2020.


                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                             By: s/ Tonya S. Andrews
                                                Tonya S. Andrews
                                                Assistant United States Attorney
                                                1801 California Street, Ste. 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                Fax: (303) 454-0402
                                                E-mail: tonya.andrews@usdoj.gov
                                                Attorney for Plaintiff




                                            7
